department of the treasury washington dc contact person telephone number in reference to date op e ep t noy ess internal_revenue_service uniform issue list attention legend company a plan x fund m dear mr representative this in reply to your ruling_request of date submitted on your behalf by your authorized certain amendments to plan x the request was supplemented by a letter dated date following the authorized representative federal_income_tax consequences of representations regarding submitted been have facts your and the by company a established plan x on date plan x is a cash_or_deferred_arrangement plan x is qualified under code sec_401 and sec_401 of the internal_revenue_code and the accompanying trust is exempt under code sec_501 under plan x nonunion employees of company a and its participating subsidiaries may receive pre-tax elective contributions pursuant to code sec_401 matching_contributions pursuant to code sec_401 profit sharing contributions pursuant to code sec_401 a and rollover_contributions prior to date certain deductible_employee_contributions were permitted and prior to date employee after-tax contributions were permitted union employees covered by plan x may receive pre-tax elective contributions and rollover_contributions plan x offers a number of investment subfunds including fund m which is invested in company a securities oey page company a amended plan x effective date to convert the portion of plan x that is invested in fund m into an employee_stock_ownership_plan within the meaning of code sec_4975 and sec_407 of the employee_retirement_income_security_act_of_1974 as amended erisa therefore the esop consists of all stock match accounts all stock profit sharing accounts and ail other accounts to the extent those accounts are invested in fund m this esop amendment allows company a to pay to plan x participants and beneficiaries any dividends declared on and after date on company a stock held in plan x company a proposes that any dividend paid with respect to company a stock allocated to the participants' accounts esop dividends could be paid in accordance with one of the three dividend passthrough methods described below method esop dividends would be automatically paid directly in cash to the participant or beneficiary method esop dividends would be paid directly in cash to the participant or beneficiary unless the participant or beneficiary files an election against receiving such payment in which case the dividends would be credited to the participant's or beneficiary's accounts as investment gains method esop dividends would be paid directly in cash to the participant or beneficiary only if the participant or beneficiary files an election to receive the payment unless such election is made the dividends would be credited to the participant's or beneficiary's accounts as investment gains company a also amended plan x to allow special elective_deferrals under code sec_401 in amounts equal to the amounts that are paid directly to participants as esop dividends company a proposes that such elective_deferrals would be accomplished through one of the following two procedures procedure a a participant who receives a cash esop dividend payment would be deemed to have made a special salary deferral from the next payroll_period equal to the dollar amount of the esop dividend subject_to the limits of code sec_401 sec_402 and sec_415 and the regulations thereunder unless the participant files an election against making such special deferral any deferral would be allocated to the participant's pre-tax account and would be invested in fund m procedure b a participant who receives a cash esop dividend payment would make a special salary deferral from the next payroll_period equal to the dollar amount of the esop dividend subject_to the limits of code sec_401 k g and and regulations thereunder only if the participant files an election to make such special deferral any deferral would be allocated to the participant's pre-tax account and would be invested in fund m page based on the foregoing you request the following rulings the dividends_paid on company a common_stock held by the esop portion of plan x will be deductible under sec_404 of the code in the year distributed or paid if such dividends are paid directly to participants or their beneficiaries or to the plan x trustee and distributed by the trustee or other paying agent to participants or their beneficiaries no later than days after the close of the plan_year in which the dividends are paid to plan x if a participant makes a special deferral of current compensation under one of the procedures described above the amounts so deferred will not constitute wages subject_to income_tax_withholding under sec_3402 of the code with respect to your first ruling_request sec_404 of the code provides that in the case of a corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities such deduction is in addition to the deductions allowed under sec_404 sec_404 of the code provides in relevant part that the term applicable_dividend means any dividend which in accordance with the plan provisions is paid to the plan and is distributed in cash to the participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides that for purposes of this subsection applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by - a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 which includes such corporation sec_1_404_k_-1t q a of the temporary income_tax regulations provides that the deductibility of dividends_paid to plan participants under sec_404 of the code is not affected by a plan provision which permits participants to elect to receive or not receive payment of dividends sec_404 of the code provides that the secretary may disallow the deduction under paragraph for any dividend if the secretary determined that such dividend constitutes in substance an evasion of taxation based upon your representations the subject dividends on company a stock allocated to the plan participants’ accounts will be paid to the plan participants within days of the close of the plan_year if they do not elect to have the dividends retained in plan x accordingly we conclude with respect to your first ruling_request that the dividends_paid on company a common_stock held by the esop portion of plan x will be deductible under page sec_404 of the code in the year distributed or paid if such dividends are paid directly to participants or their beneficiaries or to the plan x trustee and distributed by the trustee or other paying agent to participants or their beneficiaries no later than days after the close of the plan_year in which the dividends are paid to plan x with respect to your second ruling_request sec_402 of the code provides in part that contributions made by an employer on behalf of an employee to a_trust which is a part of a qualified_cash_or_deferred_arrangement shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contributions will be made to the trust or received by the employee in cash sec_1_401_k_-1 of the income_tax regulations provides that generally a cash_or_deferred_arrangement is an arrangement under which an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 of the code sec_1_401_k_-1 of the regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either - a provide an amount to the employee in the form of a cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation a cash or deferred election includes a salary reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation sec_1_401_k_-1 of the regulations provides that a cash or deferred election can only be made with respect to an amount that is not currently available to the employee on the date of the election further a cash or deferred election can only be made with respect to an amount that would but for the cash or deferred election become currently available after the later of the date on which the employer adopts the cash_or_deferred_arrangement or the date on which the arrangement first becomes effective sec_1_401_k_-1 of the regulations provides that cash or another taxable_amount is currently available to the employee if it has been paid to the employee or if the employee is able currently to receive the cash or other taxable_amount at the employee's discretion an amount is not currently available to an employee if there is a significant restriction or limitation on the employee's right to receive the amount before a particular time in the future the determination of whether an amount is currently available to an employee does not depend on whether it has been constructively received by the employee for purposes of sec_451 of the code sec_1_401_k_-1 of the regulations provides that a qualified_cash_or_deferred_arrangement is a cash_or_deferred_arrangement that satisfies the requirements of paragraphs page b c d and e of sec_1_401_k_-1 and that is part of a plan that otherwise satisfies the requirements of sec_401 of the code sec_1_401_k_-1 of the regulations provides that except as otherwise provided in sec_1_401_k_-1 f elective contributions under a qualified_cash_or_deferred_arrangement are treated as employer contributions sec_1_401_k_-1 of the regulations provides that except as provided in sec_402 of the code and in sec_1_401_k_-1 elective contributions under a qualified_cash_or_deferred_arrangement are neither includible in an employee's gross_income at the time the cash or other taxable amounts would have been includible in the employee's gross_income but for the cash or deferred election nor at the time the elective contributions are contributed to the plan or on behalf of an employee or his beneficiary from or to federal_income_tax withholding under sec_3402 of the code is imposed on wages sec_3401 excepts from the definition of wages as defined in sec_3401 remuneration paid to a_trust described in sec_401 which is exempt from tax under sec_501 at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and sec_31_3401_a_12_-1 of the employment_tax regulations provides that wages does not include any payment made by an employer on behalf of an employee or his beneficiary into a_trust at the time of such payment the trust is exempt from tax under a as an organization described in sec_401 beneficiary of trust not the as a if the special salary deferrals made in the manner described above are elective contributions that are treated as employer contributions accordingly with respect to your second ruling_request we conclude that if a participant makes a special deferral of current compensation under one of the procedures described above the amounts so deferred will not constitute wages subject_to income_tax_withholding under sec_3402 of the code the above rulings are based on the assumption that plan x will be qualified under sec_401 sec_401 sec_409 and sec_4975 of the code as applicable and the related trusts will be tax exempt under sec_501 at the time that the above transaction takes place in addition we are assuming that the subject shares allocated to the participants’ plan x accounts are applicable_employer_securities within the meaning of sec_404 with respect to the subject dividends we are not expressing any opinion as to whether the language of any particular amendment conforms to the requirements of sec_401 sec_401 or sec_4975 of the code we are also assuming that plan x will be amended to reflect the dividend passthrough method adopted by company a for the distribution of dividends such method will stay in effect until plan x is further amended to adopt a different passthrough method pil page in addition this ruling is also based on the assumption that the proposed dividend does not constitute in substance an evasion of taxation within the meaning of sec_404 of the code we are expressing no opinion as to whether or not the disallowance of deductions provided for in that section would be applicable here this ruling is also based on the assumption that esop dividends received on company a stock will be distributed to all plan x participants in a manner that does not discriminate among plan x participants and will not cause the trustee of plan x to violate the fiduciary requirements of title of the employee_retirement_income_security_act_of_1974 this ruling is directed only to the taxpayer who requested it and applies only to the plan as proposed to be amended as of the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office sincerely yours panu hoes frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose cc of
